DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 234, 242, 244, 1366, 1590, 1890.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-6, 9-11, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Visser et al. (US 20160166393 A1) (hereon referred to as Visser).
Regarding claim 1, Visser teaches a proximal portion of an implant for repairing a multipart fracture of a proximal end of a humerus of a human, the proximal portion comprising: 
an asymmetric body having a proximal end, a distal end opposite the proximal end, a medial side, a lateral side opposite the medial side, an anterior edge, and a posterior edge opposite the anterior edge; 

    PNG
    media_image1.png
    495
    420
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    492
    416
    media_image2.png
    Greyscale

a medial surface (see below) extending along at least a portion of the medial side, the medial surface having a proximal end and a distal end; 
a protrusion forming the lateral side of the asymmetric body, the protrusion being offset in an anterior direction, the protrusion extending in a direction so as to point toward a bicipital groove of the humerus when the proximal portion is implanted in the humerus (see protrusion below, which when implanted points in the anterior direction with respect to the patient), 

    PNG
    media_image3.png
    240
    295
    media_image3.png
    Greyscale

an anterior support surface defined by an anterior side of the protrusion and extending to the anterior edge of the asymmetric body, the anterior support surface being configured to support a lesser tuberosity of the proximal end of the humerus; 
a posterior support surface defined by a posterior side of the protrusion and extending to the posterior edge of the asymmetric body, the posterior support surface being configured to support a greater tuberosity of the proximal end of the humerus (see figures below, wherein the flat surface of the angled section of triangular angled surface 8 is the medial surface of the implant, and the flat surface of the back section of the patient makes up the anterior surface on its anterior side, and a posterior support surface on its posterior side); 

    PNG
    media_image4.png
    602
    608
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    290
    359
    media_image5.png
    Greyscale


at least one anchoring point (formed in between fins 4) (also see labelled Fig. 5 below) formed in the asymmetric body, the at least one anchoring point configured to engage an anchoring device to thereby anchor the proximal portion to a portion of the humerus.

    PNG
    media_image6.png
    424
    410
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    240
    275
    media_image7.png
    Greyscale

Regarding claim 2, Visser teaches the proximal portion of claim 1, further comprising an engagement mechanism (see Fig. 6, lower portion of component 1) positioned at the distal end of the asymmetric body and configured to engage a distal portion of the implant.
Regarding claim 3, Visser teaches the proximal portion of claim 2, wherein the engagement mechanism is a taper (see Para. [0045]).
Regarding claim 4, Visser teaches the proximal portion of claim 1, wherein the proximal portion is integrally formed with a distal portion of the implant (see Fig 3 and Para. [0100]).
Regarding claim 5, Visser teaches the proximal portion of claim 1, wherein the protrusion includes a fin (9).
Regarding claim 6, Visser teaches the proximal portion of claim 1, wherein the at least one anchoring point includes at least one threaded hole (inside of extension 5) configured to receive at least one screw (6) (see Para. [0081]).
Regarding claim 9, Visser teaches the proximal portion of claim 1, further comprising a humeral head support engagement point (11) configured to engage a humeral head support.
Regarding claim 10, Visser teaches the proximal portion of claim 9, wherein the angled surface (8) forms the engagement point (11).
Regarding claim 11, Visser teaches the proximal portion of claim 1, wherein at least one of the anterior support surface and the posterior support surface is concave (see below).

    PNG
    media_image8.png
    604
    542
    media_image8.png
    Greyscale

Regarding claim 19, Visser teaches a humeral head support for use in an implant for repairing a multipart fracture of a proximal end of a humerus of a human, the humeral head support comprising: 
a base portion (3) configured for attachment to a proximal end of the implant (7); and 
a support portion (55) configured to support a humeral head of the humerus during a repair of a four-part fracture of the humerus.
Regarding claim 20, Visser teaches the humeral head support of claim 19, 
wherein the humeral head support (55) has a medial surface, a lateral surface opposite the medial surface of the humeral head support, a proximal end, a distal end opposite the distal 
wherein the base portion (3) configured for attachment to the proximal end of the implant includes the proximal end of the humeral head support having a profile that is complementary to a surface of the proximal portion of the implant when the lateral surface of the humeral head support is positioned adjacent the surface of the proximal portion of the implant.

    PNG
    media_image9.png
    605
    908
    media_image9.png
    Greyscale

Regarding claim 21, Visser teaches the humeral head support of claim 19, further comprising at least one anchoring point (5).
Regarding claim 22, Visser teaches the humeral head support of claim 21, wherein the at least one anchoring point includes at least one threaded hole (5) configured to receive at least one screw (see Para. [0081]).
Claims 12-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anglbaud, et al. (US 20050177241) (hereon referred to as Anglbaud).
Regarding claim 12, Anglbaud teaches a kit for repairing a multipart fracture of a proximal end of a humerus of a human, the kit comprising: 

an asymmetric body having a proximal end, a distal end opposite the proximal end, a medial side, a lateral side opposite the medial side, an anterior edge, and a posterior edge opposite the anterior edge; 
a medial surface (64) extending along at least a portion of the medial side, the medial surface having a proximal end and a distal end; 
a protrusion forming the lateral side of the asymmetric body (63), the protrusion being offset in an anterior direction, the protrusion extending in a direction so as to point toward a bicipital groove of the humerus when the proximal portion is implanted in the humerus (see 64, Fig. 4, and Para. [0044]), 
an anterior support surface defined by an anterior side of the protrusion and extending to the anterior edge of the asymmetric body, the anterior support surface being configured to support a lesser tuberosity of the proximal end of the humerus; 

    PNG
    media_image10.png
    495
    345
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    666
    755
    media_image11.png
    Greyscale


a generally triangular angled surface having a first side defined by the proximal end of the medial surface, a second side defined by a proximal end of the anterior support surface, and a third side defined by a proximal end of the posterior support surface; 
at least one anchoring point (71) formed in the asymmetric body, the at least one anchoring point configured to engage an anchoring device to thereby anchor the proximal portion to a portion of the humerus (see Para. [0064]); and 
an engagement mechanism (50) positioned at the distal end of the asymmetric body and configured to engage a distal portion of the implant, wherein each of the proximal portions within the kit is differently sized from all others of the proximal portions within the kit (see Para. [0092]); 
a plurality of distal portions (51a and 51b), each of the distal portions having a distal end configured for placement within a medullary cavity of the humerus and a proximal end configured for engagement with the engagement mechanism of a selected one of the plurality of proximal portions, wherein each of the plurality of distal portions within the kit is differently sized from all others of the proximal portions within the kit; and 
at least one humeral head support (60) configured for attachment to the selected one of the plurality of proximal portions, each of the at least one humeral head support including a medial surface, a lateral surface opposite the medial surface of the humeral head support, a proximal end, a distal end opposite the distal end of the humeral head support, and at least one anchoring point configured to engage an anchoring device, wherein the proximal end of each of the at least one humeral head support has a profile that is complementary to the angled surface 

    PNG
    media_image12.png
    493
    345
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    666
    473
    media_image13.png
    Greyscale

Regarding claim 13, Anglbaud teaches the kit of claim 12, wherein each of the plurality of proximal portions has a different size in a proximal-distal direction (see Para. [0092] and [0094] and Figs. 4, 6, 10, 15, 16, and 19 for various embodiments).
Regarding claim 14, Anglbaud teaches the kit of claim 12, wherein each of the plurality of proximal portions has a different size in an anterior-posterior direction (see Para. [0092] and [0094] and Figs. 4, 6, 10, 15, 16, and 19 for various embodiments).
Regarding claim 15, Anglbaud teaches the kit of claim 12, wherein each of the plurality of distal portions has a different length or a different diameter from all of the other distal portions within the kit (see Para. [0092] and [0094] and Figs. 4, 6, 10, 15, 16, and 19 for various embodiments).
Regarding claim 16, Anglbaud teaches the kit of claim 12, wherein the engagement mechanism of the plurality of proximal portions includes a taper (see Para. [0056] and Fig. 4).
Regarding claim 18, Anglbaud teaches the kit of claim 12, wherein at least one of the anterior support surface and the posterior support surface of at least one of the proximal portions is concave (see Para. [0049] and concavity in Fig. 5).
	Claim Rejections - 35 USC § 103	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Visser as applied to claim 1 above, and further in view of Anglbaud (US 20050177241).
Visser teaches a proximal portion of an implant for repairing a multipart fracture of a proximal end of a humerus of a human, the proximal portion comprising a posterior and anterior support surface as well as a medial surface with a generally triangular angled surface having a first side defined by the proximal end of the medial surface, a second side defined by a proximal end of the anterior support surface, and a third side defined by a proximal end of the posterior support surface; and struts (9) which may be used to attach sutures (see Para. [0087]), however fails to teach a plurality of suture holes.
Anglbaud teaches a kit for repairing a multipart fracture of a proximal end of a humerus of a human, the kit comprising: a plurality of proximal portions, each of the plurality of proximal portions including a medial surface (64), and an anterior and posterior support surface, which furthermore have suture holes (66) (see Para. [0061] and Para. [0074], wherein the advantages of suture techniques for 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the struts as taught by Visser to have the suture holes as taught by Anglbaud, as this would allow for medical practitioners to utilize suture technique and improve stabilization of the tuberosites.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Visser as applied to claim 1 above, and further in view of Davidson, et al. (US Patent 5509933) (hereon referred to as Davidson).
Visser teaches a proximal portion of an implant for repairing a multipart fracture of a proximal end of a humerus of a human, the proximal portion comprising a posterior and anterior support surface as well as a medial surface with a generally triangular angled surface having a first side defined by the proximal end of the medial surface, a second side defined by a proximal end of the anterior support surface, and a third side defined by a proximal end of the posterior support surface; and at least one anchoring point (4), however fails to teach a porous outer surface of the proximal portion.
Davidson teaches a porous coating that may be applied to various types of implants in order to provide interstitial spaces for bone or tissue growth to occur in the implant, leading to increased stabilization (see Col. 4, ll. 62-67 and Col. 5, ll. 1-2).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the proximal portion of an implant for repairing a multipart fracture of a proximal end humerus as taught by Visser to have the porous coating as taught by Davidson in order to promote tissue growth within the pores in order to stabilize the implant over time.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Anglbaud as applied to claim 12 above, and further in view of Masini (US Patent 6398812).

Masini teaches a humeral prosthesis with improved attachment points for bone, further comprising an anterior and posterior support surface (see Fig. 2b, left and right fasteners) which further comprise threaded holes (see Col 2, ll. 5-10). Masini furthermore teaches that sutures are often not sufficient to treat complex injuries to the humerus, especially complex four-part fractures, so a stronger binding force must be used (see Col. 1, ll. 44-50). Also see Anglbaud’s citation of the threaded hole configured to receive a screw as taught by Masini in Para. [0017].
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the multipart fracture repair kit of Anglbaud to have the threaded holes of Masini in order to allow for a stronger binding force to hold together complex injuries of the humerus. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720.  The examiner can normally be reached on Monday-Friday 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773